Title: To James Madison from William Jarvis, 9 August 1806
From: Jarvis, William
To: Madison, James



Sir:
Lisbon 9th. Aug. 1806

Since my last of the 19th. Ulto. which went by the Brig Maria, Captn. Carew of Alexa. nothing material in the Political World has transpired till the post of to day, which brings advice on the Authority of a private letter or two that the Preliminaries of Peace are Signed between France & Russia.  What seems to countenance the report was Mr D’Oubrills going to Paris, but this may also have given rise to it.  Time does not allow me to say more.  With perfect Respect I have the honor to be Sir Yr. Mo. Ob. Servt.

William Jarvis




at 8 oClock pm.

I have opened this letter to advise that I have this moment heard that a Courier arrived at Massa from Paris the last night evening which brings advice that Preliminaries of a General Peace were signed the 26 Ulto. in that City  Although I did not get the information via so direct a channel as implicit credit ought be given it, I have little doubt of its truth.

